 



Exhibit 10.1
Summary of Fiscal 2006 Compensation
Arrangements with Certain Executive Officers
(August 23, 2005)
The key components of the current compensation arrangements of ACE for its
fiscal year ending June 30, 2006 with the following current executive officers,
with whom ACE has no written employment agreements, are:

•   Annual salary:

                 
 
  •   Barry M. Barron, Executive Vice        
 
      President – Operations   $ 320,000  
 
  •   William S. McCalmont, Executive Vice        
 
      President and Chief Financial Officer   $ 291,000  
 
  •   Walter E. Evans, Senior Vice President        
 
      and General Counsel   $ 270,000  

•   Annual bonus: Each of the executives is eligible to participate in ACE’s
senior management bonus plan to the extent determined by the Compensation
Committee. The terms of that plan for fiscal 2006 have not yet been determined
for any of the executives.   •   Annual equity grant: Each of the executives is
eligible to receive a grant of stock options or restricted stock under ACE’s
1997 Stock Incentive Plan to the extent determined by the Compensation
Committee. No such grants have yet been made to any of the executives.   •  
Automobile allowance: Each of the executives will receive an annual automobile
allowance.   •   Plan contributions: ACE will contribute a matching amount to
ACE’s Section 401(k) plan for each of the executives (other than Mr. Klose, who
has not been employed by ACE for one year), and will contribute an amount to
ACE’s non-qualified deferred compensation plan for each of the executives (other
than Mr. Klose, who has not been employed by ACE for one year).   •  
Change-in-control agreements: ACE is a party to a Change-in-Control Executive
Severance Agreement with each of the executives. Those agreements have been
described in ACE’s Current Report on Form 8-K filed on July 27, 2005 and in
ACE’s Proxy Statement for its 2004 Annual Meeting of Shareholders.

